 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                EASTERN DIVISION
11
12   UNITED STATES OF AMERICA,                Case No. EDCR 17-196-JGB-JLS-1
13                 Plaintiff,                 ORDER GRANTING ALCOHOL
                                              MONITORING SYSTEMS, INC.’S
14   v.                                       MOTION TO QUASH SUBPOENA
                                              (DOC. 136)
15   DANIEL J. COLBY,
                                              Date:       March 20, 2019
16                 Defendant.                 Time:       9:00 A.M.
17                                            Judge:      Hon. Josephine L. Stanton
18
          For the reasons stated on the record at the hearing on March 20, 2019, the
19
     Court GRANTS the motion by Alcohol Monitoring Systems (“AMS”) to quash the
20
     subpoena.
21
22
     Dated: March 25, 2019
23                                                Honorable Josephine L. Staton
24                                                United States District Court
25
26
27
28
                                            -1-
